NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                        2008-1025
                                 (Serial No. 10/631,698)




                         IN RE S.V. BABU, SHARATH HEGDE,
                              and SUNIL CHANDRA JHA




      Susan E. Chetlin, Fennemore Craig, P.C., of Denver, Colorado, for appellants.
With her on the brief was Bruce E. Dahl.

      Stephen Walsh, Acting Solicitor, Office of the Solicitor, United States Patent and
Trademark Office, of Arlington, Virginia, for the Director of the United States Patent and
Trademark Office. With him on the brief were Nathan K. Kelley and Heather F. Auyang,
Associate Solicitors.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                      NOTE: This disposition is nonprecedential.



United States Court of Appeals for the Federal Circuit
                                     2008-1025

                               (Serial No. 10/631,698)

                        IN RE S.V. BABU, SHARATH HEGDE,
                             and SUNIL CHANDRA JHA,



                                  Judgment
ON APPEAL from the        United States Patent & Trademark Office, Board of Patent
                          Appeals and Interferences.



This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, BRYSON and LINN, Circuit Judges).



                          AFFIRMED. See Fed. Cir. R. 36.



                                        ENTERED BY ORDER OF THE COURT



DATED July 10, 2008                    /s/ Jan Horbaly__________________________
                                    Jan Horbaly, Clerk